Name: Council Regulation (EC) No 2471/94 of 10 October 1994 introducing a further discontinuation of the economic and financial relations between the European Community and the areas of Bosnia-Herzegovina under the control of Bosnian Serb forces
 Type: Regulation
 Subject Matter: political framework;  European construction;  political geography;  international affairs;  international trade;  economic geography
 Date Published: nan

 15 . 10 . 94 Official Journal of the European Communities No L 266/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2471/94 of 10 October 1994 introducing a further discontinuation of the economic and financial relations between the European Community and the areas of Bosnia-Herzegovina under the control of Bosnian Serb forces THE COUNCIL OF THE EUROPEAN UNION, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, and in particular Articles 228a and 73g thereof, Having regard to Council Decision 94/672/CFSP of 10 October 1994 on the common position defined on the basis of Article J.2 of the Treaty on European Union and concerning the reduction of economic and financial relations with those parts of the territory of the Republic of Bosnia-Herzegovina under the control of the Bosnian Serb forces (*), Definitions Article 1 For the purpose of this Regulation : 1 . economic activities shall mean: ( a ) all activities of an economic nature, including commercial, financial and industrial activities and transactions, in particular all activities of an economic nature involving the use of or dealing in, with or in connection with property, or interests in property; ( b ) the exercise of rights relating to property or interests in property; and (c ) the establishment of any new body or change in management of an existing body; 2 . property or interests in property shall mean: funds, financial, tangible and intangible assets , property rights and publicly and privatly traded securities and debt instruments, and any other financial and economic resources; 3 . to freeze funds or other financial assets or resources shall mean: to take steps to prevent any change in volume, amount, location, ownership, possession, character, destination or other change that would enable the use of the funds or other financial assets or resources concerned; 4. funds or other financial assets or resources shall mean: funds or other financial assets or resources of whatever kind or origin, including, but not limited to, cash, liquid assets, dividends, interest or other income Having regard to the proposal from the Commission, Whereas the United Nations Security Council , in view of the refusal of the Bosnian Serb party to accept the settlement accepted by the other Bosnian parties , and acting under Chapter VII of the Charter of the United Nations, has decided in its Resolution 942 ( 1994) to reinforce and extend the measures imposed by its previous resolutions with regard to the areas of the Republic of Bosnia-Herzegovina under the control of Bosnian Serb forces; Whereas, under these conditions, the Community has to reinforce and extend the measures imposed by Council Regulation (EEC) No 990/93 of 26 April 1993 concerning trade between the European Economic Community and the Federal Republic of Yugoslavia (Serbia and Montenegro ) ( 2 ), 0 ) See page 10 of this Official Journal . (2 ) OJ No L 102, 28 . 4 . 1993, p. 14. No L 266/2 Official Journal of the European Communities 15 . 10 . 94 or body violating the measures imposed by this Regulation or violating any measures imposed by Regulation No (EEC) 990/93 or Council Regulation (EC ) No 1733/94 of 11 July 1994 prohibiting the satisfying of claims with regard to contracts and transactions the performance of which was affected by the United Nations Security Council Resolution 757 ( 1992 ) and related resolutions i 1 ), where these latter violations have occurred after the entry into force of this Regulation . on shares, interest, bonds or debt obligations or amounts derived from an interest in, or the sale or other disposal of, or any other dealing with, tangible and intangible assets and property rights; 5 . designated person or body shall mean: ( a ) any body, wherever incorporated or constituted, which is owned or controlled, directly or indirectly, by : ( i ) any person in, or resident in, or any body, including any commercial, industrial or public utility undertaking, in the areas concerned; or ( ii ) any body incorporated in, or constituted under the law of, the areas concerned; as well as ( b ) any person or body, including those identified by States for the purpose of Resolution 942 ( 1994 ) of the Security Council of the United Nations, found to be acting for or on behalf of and to the benefit of any body, including any commercial, industrial or public utility undertaking, in the areas concerned, or any body referred to under ( a ) above; 6 . areas concerned shall mean: those areas of the Republic of Bosnia-Herzegovina under the control of Bosnian Serb forces. Article 5 Nothing in this Regulation shall prevent the competent authorities of the Member States from issuing an authorization if the economic activity concerned serves solely the purpose of providing supplies intended strictly for medical purposes and foodstuffs notified to the committee, established by Resolution 724 ( 1991 ) of the United Nations Security Council, or commodities and products for essential humanitarian needs approved by the said committee . Freezing of funds or other financial assets or resources Prohibition of economic activities Article 6 All funds or other financial assets or resources belonging to any designated person or body or to any body in the areas concerned, including any commercial, industrial or public utility undertaking, shall be frozen. Neither the funds or other financial assets or resources referred to in the first subparagraph nor any other funds or financial assets or resources shall be made available directly or indirectly to, or for the benefit of, any designated persons or body or any body in the areas concerned . Article 2 No economic activities shall be carried on by any designated person or body unless they have been authorized by the competent authorities of the Member States. Article 3 The competent authorities of the Member States may authorize economic activities by a designated person or body, having satisfied themselves on a case-by-case basis that the activities do not result in the transfer of property or interests in property to any person or body described in subparagraph ( i ) or ( ii ) of paragraph (a ) of Article 1 , point 5 . Article 7 Nothing in this Regulation shall prevent the competent authorities of Member States from authorizing: ( a ) payments made in connection with economic activities authorized in accordance with Article 3 where the competent authorities are satisfied on a case-by-case basis that the payments do not result in the transfer of funds or other financial assets or resources to any person or body described in supbaragraphs ( i ) or ( ii ) of Article 1 , point 5 (a ); orArticle 4 Existing authorizations under Article 3 shall be revoked by the competent authorities of the Member States, and no further authorizations issued in respect of any person ( i ) OJ No L 182, 16 . 7 . 1994, p. 1 . 15 . 10 . 94 Official Journal of the European Communities No L 266/3 (b ) payments made in connection with transactions authorized by the Government of the Republic of Bosnia-Herzegovina with regard to persons or bodies within its territory, provided that Member States shall not authorize payments to persons outside their territories unless they are satisfied that those payments will be used for the purpose of, or in connection with, the activities and transactions for which authorization is sought. Article 12 In notifying or submitting applications to the committee referred to in Article" 5 in respect of supplies intended strictly for medical purposes and foodstuffs and essential humanitarian supplies in respect of the areas concerned, the source of funds from which payment for the supplies is to be made shall be reported to the committee for information purposes . Prohibition of provision of services General provisions Article 8 The provision of financial or non-financial services to any person or body for the purposes of any business carried on in the areas concerned shall be prohibited. Article 13 1 . Member States shall take the necessary measures to ensure the implementation of this Regulation, including the imposition of sanctions where the provisions of this Regulation are infringed . 2 . Member States shall inform the Member States concerned and the Commission of the measures taken pursuant to paragraph 1 and of other relevant information at their disposal in connection with this Regulation, in particular on the identity of designated persons and of authorizations given pursuant to Article 3 . 3 . The names and addresses of the competent authorities of the Member States referred to in this Regulation are contained in the Annex. Relevant information concerning the geographical scope of the areas defined in Article 1 , point 6 of this Regulation may be obtained from these authorities. 4. The Commission is hereby empowered to amend the Annex on the basis of notifications of the Member States . Such amendments shall be published in the Official Journal of the European Communities . Article 9 1 . Article 8 shall not apply to telecommunications, postal services and legal services consistent with this Regulation as well as with Regulations (EEC) No 990/93 and (EC) No 1733/94 . 2 . Provided that the competent authorities of the Member States are satisfied that the conditions below are met, Article 8 shall not apply to : ( a ) services whose supply may be necessary for humanitarian or other exceptional purposes, as approved on a case-by-case basis by the Committee referred to in Article 5 ; ( b ) services authorized by the Government of the Republic of Bosnia-Herzegovina . Article 10 Commercial riverine traffic shall not enter any port in the areas concerned unless authorized on a case-by-case basis by the committe referred to in Article 5 , by the Government of the Republic of Bosnia-Herzegovina for its territory or in case of force majeure. Article 14 The provisions of this Regulation shall not apply to activities related to Unprofor, the International Conference on the Former Yugoslavia or the European Community Monitoring Missions. Article 11 All shipments of commodities and products destined for the areas concerned shall be properly manifested and either be physically inspected by the Sanctions Assistance Missions or the competent authorities at loading to verify and seal their contents, or be laden in a manner which permits adequate physical verification of the contents . Article 1 5 The provisions of this Regulation are applicable without prejudice to the provisions of Regulation (EEC) No 990/93 , in particular Articles 3 , 4 and 5 thereof, which remain in force . No L 266/4 Official Journal of the European Communities 15 . 10 . 94 Article 1 6 This Regulation shall apply within the territory of the Community including its air space and in any aircraft or on any vessel under the jurisdiction of a Member State and to any person elsewhere who is a national of a Member State and any body elsewhere which is incorporated or constituted under the law of a Member State. Article 17 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 10 October 1994 . For the Council The President Th. WAIGEL 15 . 10 . 94 Official Journal of the European Communities No L 266/5 ANNEX NAMES AND ADDRESSES OF THE COMPETENT AUTHORITIES OF THE MEMBER STATES REFERRED TO IN ARTICLE 13 (3 ) OF THIS REGULATION DEUTSCHLANDBELGIQUE  BELGIE Le Ministre des finances c/o Monsieur le Gouverneur de la Banque Nationale de Belgique Service des accords internationaux Boulevard de Berlaymont 14 B- 1 000 Bruxelles de Heer Minister von FinanciÃ «n c/o Heer Goeverneur van de Nationale Bank van BelgiÃ « Dienst Internationale Akkoorden de Berlaymontlaan 14 1000 Brussel 1 . FÃ ¼r Genehmigungen im Bereich der BeschrÃ ¤nkungen des Warens und DienstleistungsVerkehrs gemÃ ¤Ã  den geltenden ZustÃ ¤ndigkeitsverordnungen Bundesausfiihramt Postfach 51 60 65726 Eschborn Tel . 0 61 96/9 08-0 Fax 0 61 96/9 42-2 60 Bundesamt fÃ ¼r ErnÃ ¤hrung und Forstwirtschaft Postfach 1 8 02 03 60083 Frankfurt Tel . 0 69/15 64-0 Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung Postfach 18 01 07 60082 Frankfurt Tel . 0 69/15 64-0 2 . FÃ ¼r Genehmigungen im Bereich der BeschrÃ ¤nkungen des Kapital und Zahlungsverkehrs MinistÃ ¨re des affaires Ã ©conomiques Office central des contingents et licences (OCCL) Rue de Mot 24-26 B- 1 040 Bruxelles TÃ ©l .: 233 61 11 TÃ ©lÃ ©copieur : 230 83 22 Ministerie van Economische Zaken Centrale Dienst van Contingenten en Vergunningen (CDCV) de Motstraat 24-26 1040 Brussel Landeszentralbank in Baden-WÃ ¼rttemberg Postfach 10 60 21 70049 Stuttgart Tel . 0711/9 44-11 20/21/23 Fax 0711/9 44-19 06 DANMARK Jens Anton Vestergaard Head of Section Ministry of Business and Industry Slotsholmsgade 12 DK-1216 Copenhagen K Danmark Landeszentralbank im Freistaat Bayern 80281 MÃ ¼nchen Tel . 0 89/28 89-32 64 Fax 0 89/28 89-38 78 Landeszentralbank in Berlin und Brandenburg Postfach 11 01 60 10831 Berlin Tlf. (45 ) 33 92 33 50 Fax (45 ) 33 12 37 78 Tel . 0 30/23 87-24 66/-25 20 Fax 0 30/30 65-25 05 Ebbe Nielsen Head of Section Ministry of Transport Frederiksholms Kanal 27 DK-1220 Copenhagen K Danmark Landeszentralbank in der Freien Hansestadt Hamburg, in Mecklenburg-Vorpommern und Schleswig-Holstein Postfach 10 40 20 20027 HamburgTlf. (45 ) 33 92 43 48 Fax (45 ) 33 15 61 36 Tel . 0 40/37 06-66 40/-66 20 Fax 0 40/37 07-66 15 Landeszentralbank in Hessen Postfach 11 12 32 60047 Frankfurt a.M. Leif Jacobsen Head of Section Ministry of Taxation Central Customs and Tax Administration Amaliegade 44 DK-1256 Copenhagen K Danmark Tel . 0 69/23 88-19 20 Fax 0 69/23 88-19 19 Landeszentralbank in der Freien Hansestadt Bremen in Niedersachsen und Sachsen-AnhaltTlf. (45 ) 33 15 73 00 Fax (45 ) 33 75 52 04 Postfach 245 30002 Hannover Tel . 05 11/30 33-7 23/-2 12 Fax 05 11/30 33-7 30 Helle Nielsen Head of Section Ministry of Foreign Affairs Asiatisk Plads 2 DK-1448 Copenhagen K Danmark Landeszentralbank in Nordrhein-Westfalen Postfach 10 11 48 40002 DÃ ¼sseldorf Tlf. (45 ) 33 92 00 00 Fax (45 ) 31 54 05 33 Tel. 02 11/8 74-20 22 Fax 02 11/8 74-23 78 No L 266/6 Official Journal of the European Communities 15 . 10 . 94  aux articles 9 et 11 :Landeszentralbank in Rheinland-Pfalz und im Saarland Postfach 30 09 55020 Mainz Tel . 0 61 31/3 77-4 1Ã /-4 11/-4 13/-4 15/-4 16 Fax 0 61 31/3 77-4 24 SecrÃ ©tariat gÃ ©neral de la dÃ ©fense nationale Cellule Embargo 51 , Boulevard Latour-Maubourg F-75700 Paris Landeszentralbank im Freistaat Sachsen und in ThÃ ¼ringen Postfach 268 10107 Berlin Tel . 03 41/21 71-5 761-5 77 Fax 03 41/21 71-4 74 3 . FÃ ¼r Genehmigungen im Bereich der BeschrÃ ¤nkungen auf dem Gebiet des Verkehrswesens Bundesministerium fÃ ¼r Verkehr Postfach 20 01 00 Tel . 02 28/3 00-0 Fax 02 28/3 00-34 28 IRELAND Mr Ronnie Breen Single Market Unit Department of Tourism and Trade Kildare Street Dublin 2 Mr Philip Dalton Central Bank of Ireland Dame Street Dublin 2 Mr. Pat Ring Department of Finance Government Buildings Upper Merrion Street Dublin 2 ITALIA Ã Ã Ã Ã Ã Ã  Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ Ã ½ a) A3 Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ Ã ½ Ã ¥ÃÃ ¿Ã ¸Ã ­Ã Ã µÃ Ã ½, Ã ¼Ã µ Ã ±Ã Ã ¼Ã ¿Ã Ã ¹Ã ¿Ã Ã ·Ã Ã ± Ã ºÃ ±Ã ¹ Ã ³Ã ¹Ã ± Ã Ã ¿Ã Ã ½Ã ¯Ã ±-Ã Ã Ã ¶Ã µÃ ³Ã ¿Ã ²Ã ¯Ã ½Ã ·, Ã Ã ºÃ ±Ã ´Ã ·Ã ¼Ã ¯Ã ±Ã  1 , Ã Ã ·Ã ¼Ã ®Ã Ã Ã ¹Ã ¿Ã  Ã ¡Ã ¬Ã »Ã »Ã ·Ã , Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¿Ã  Ã Ã Ã µÃ Ã ²Ã µÃ ¯Ã ±Ã  A', Ã Ã ·Ã ». (30-1 ) 36088 64 Vittorio Paolini Coordinatore Sanzioni c/o Ufficio II Direzione generale Affari economici Ministro degli Affari Esteri P. le Farnesina 1 Roma Ã Ã ¹Ã Ã ±Ã ®Ã » Ã Ã ¹Ã ¬Ã ¼Ã µÃ Ã ·Ã , Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã ­Ã ±Ã  Ã Ã Ã µÃ Ã ²Ã µÃ ¯Ã ±Ã  A', Ã ¤Ã ·Ã ». (30-1)3620809 Ã ¤Ã ­Ã »Ã µÃ Ã ±Ã ¾: (30-1 ) 362 50 27 · Ã ²) Ã Ã ¸Ã ½Ã ¹Ã ºÃ Ã  Ã £Ã Ã ½Ã Ã ¿Ã ½Ã ¹Ã Ã Ã ®Ã  Ã Ã Ã Ã Ã Ã µÃ Ã ½ Ã ºÃ ±Ã Ã ¬ Ã £Ã µÃ Ã ²Ã ¯Ã ±Ã /Ã Ã ±Ã Ã Ã ¿Ã ²Ã Ã Ã ½Ã ¯Ã ¿Ã , Ã Ã ºÃ ±Ã ´Ã ·Ã ¼Ã ¯Ã ±Ã  1 , Ã Ã µÃ Ã Ã ³Ã ¹Ã ¿Ã  Ã §Ã Ã ¹Ã Ã Ã ¿Ã Ã ®Ã , Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¿Ã  Ã Ã Ã µÃ Ã ²Ã µÃ ¯Ã ±Ã  A', LUXEMBOURG Ã Ã ·Ã ». (30-1 ) 36 32 456/36 37 569 Ã ¤Ã ­Ã »Ã µÃ Ã ±Ã ¾: (30-1 ) 362 5668 · MinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des Licences 21 , rue Philippe II L-2340 Luxembourg TÃ ©lÃ ©copieur: 466 138 MinistÃ ¨re du TrÃ ©sor 3 , rue de la CongrÃ ©gation L-2941 Luxembourg TÃ ©lÃ ©copieur : 466 212 Ã ³) Ã Ã Ã Ã ¹Ã µÃ Ã ¸Ã ·Ã ½Ã Ã · Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½, Ã Ã ±Ã Ã ¹Ã »Ã ¯Ã Ã Ã ·Ã  Ã £Ã ¿Ã Ã ¯Ã ±Ã  1 Ã Ã ·Ã ¼Ã ®Ã Ã Ã ¹Ã ¿Ã  Ã Ã ¿Ã ½Ã Ã ¿Ã Ã ¼Ã ±Ã , Ã Ã Ã ­Ã Ã ²Ã ·Ã , Ã ¤Ã ·Ã ». (30-1 ) 33 94 036 Ã ¤Ã ­Ã »Ã µÃ Ã ±Ã ¾: (30-1 ) 36 24133. Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½, 19Ã · Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ¤Ã µÃ »Ã Ã ½Ã µÃ ¯Ã Ã ½, Ã Ã µÃ ³Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ¤Ã µÃ »Ã Ã ½Ã µÃ ¯Ã Ã ½, Ã Ã ±Ã Ã ±Ã ³Ã µÃ Ã Ã ³Ã · Ã £Ã µÃ Ã ²Ã ¯Ã ±Ã  10, Ã Ã ¹Ã ºÃ Ã »Ã ±Ã ¿Ã  Ã Ã »Ã µÃ ½Ã Ã ¶Ã ®Ã , Ã Ã ·Ã ». (30-1 ) 32 32 305 Ã ¤Ã ­Ã »Ã µÃ Ã ±Ã ¾: (30-1 ) 32 32 927 Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã ±Ã ´Ã ¹Ã ºÃ ±Ã Ã ¹Ã Ã ½ Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¿Ã  Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã /Ã ¤Ã ¼Ã ®Ã ¼Ã ± Ã ', NEDERLAND Mr K.J. Hartogh Ministerie van Economische Zaken Directoraat-generaal Buitenlandse Economische Betrekkingen Afdeling Strategische Goederen en Sanctiebeleid Ã Ã ·Ã Ã Ã ¿ÃÃ ¿Ã »Ã µÃ Ã  1 , Bezuidenhoutseweg 302500 EC Den HaagÃ Ã ±Ã Ã ¯Ã ± Ã ¦Ã »Ã Ã ºÃ ¿Ã , Ã Ã ·Ã ». (30-1 ) 32 39 016 Ã ¤Ã ­Ã »Ã µÃ Ã ±Ã ¾: (30-1 ) 3234393 Tel. ( 0031-70 ) 379 76 58Telefax (0031-70) 379 73 92 ESPANA PORTUGAL DirecciÃ ³n General de Comercio Exterior Ministerio de Comercio y Turismo Paseo de la Castellana 162 E-28071 Madrid MinistÃ ©rio das FinanÃ §as Dr. Eduardo CatrÃ ³ga Av. Infante D. Henrique 1100 Lisboa Tel . 888 46 75 Telefax 86 23 60FRANCE  aux articles 2, 3, 4, 5 et 7: MinistÃ ©rio do ComÃ ©rcio e TurismoEng. Fernando M. Faria de Oliveira Av. da RepÃ ºblica, 79, 9? 1000 Lisboa Ministre de l'Ã ©conomie  Direction du trÃ ©sor Bureau D 3 TÃ ©lÃ ©doc 267 139, rue de Bercy F-75572 Paris Cedex 12 Te . 793 40 49 Te efax 769 34 27 15 . 10 . 94 Official Journal of the European Communities No L 266/7 UNITED KINGDOM Import Licensing Branch Department of Trade and Industry Queensway House West Precinct Billingham Cleveland TS23 2NF Export Control Organization Department of Trade and Industry Kingsgate House 66-74 Victoria House London SW1E 6SW European Division Department of Transport 2 Marsham Street London SW1P 3EB Banking Group HM Treasury Parliament Street London SW1P 3AG Sanctions Emergency Unit Bank of England London EC2R 8AH